PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,528,282
Issue Date: September 10, 2013
Application No. 13/400,266
Filing or 371(c) Date: February 20, 2012
Attorney Docket No. 9948-000099-US  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed April 07, 2022. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part: If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28(c)(2)(ii).

The itemization must include the following information:

	(A)    Each particular type of fee that was erroneously paid as a small entity, 
(e.g., basic statutory filing fee, two-month extension of time fee) along with the                                                                                                                                                        current fee amount for a non-small entity;

(B)     The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;

	(C)     The deficiency owed amount (for each fee erroneously paid); and

(D)     The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii) of this section.

Requirement(s) (B) appears to have been met. However, the instant request does not fully
comply with the requirements of (A), (C) and (D) as listed above. In regard to (A), the
itemization for the calculation of the deficiency owed submitted with the present request is not in
compliance with the requirements of 37 CFR 1.28(c)(2)(@), which reads:

(i)Calculation of the deficiency owed. The deficiency owed for each previous fee
erroneously paid as a small entity is the difference between the current fee amount
(for other than a small entity) on the date the deficiency is paid in full and the
amount of the previous erroneous (small entity) fee payment. The total
deficiency payment owed is the sum of the individual deficiency owed amounts
for each fee amount previously erroneously paid as a small entity. Where a fee
paid in error as a small entity was subject to a fee decrease between the time the
fee was paid in error and the time the deficiency is paid in full, the deficiency
owed is equal to the amount (previously') paid in error;” Emphasis added

The utility issue fee initially paid in error as a small entity was subject to a fee decrease between the time the fee was paid in error and the time the deficiency was paid in full. Since requestor may not receive benefit of paying a lower fee for the utility issue fee, the deficiency owed must be equal to the amount (previously) paid in error. As a result, requirement (C) and (D) have not been met. 

Please note line item 2501 – since the current undiscounted/large entity utility issue fee rate of $1200 is less than the undiscounted/large entity utility issue fee rate that was in effect on August 07, 2013 in the amount of $1780, requestor must refer to the 2013 rate to calculate the deficiency currently due. Under 37 CFR 1.28 (c) requestor may not receive benefit of paying a lower fee for the utility design issue fee.

In addition, requestor has included fees previously paid, as a result the itemization is incorrect because the total amount of the deficiency owed is now incorrect as required in (D).  Accordingly, the request cannot be accepted at this time.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By FAX:		(571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 

Telephone inquiries regarding this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).